Citation Nr: 1727960	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to November 1971 in the United States Navy and from August 1973 to August 1977 in the United States Air Force.  

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2016, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In July 2016, the Board remanded the issues listed on the title page for additional development. The Veteran's appeal has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. A cervical spine disability was not manifest in service, it is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service-connected disability. Any arthritis was first shown years after service.

2. A bilateral knee disability was not manifest in service, it is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service-connected disability. Any arthritis was first shown years after service.

3. A right shoulder disability was not manifest in service, it is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service-connected disability. Any arthritis was first shown years after service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2016).

2. The criteria for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310.

3. The criteria for entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's July 2016 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in October 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's July 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cervical Spine

The Veteran appeals the denial of entitlement to service connection for a cervical spine disability. He contends that his cervical spine disability is secondary to his service-connected lumbar spine disability and/or right foot disability. After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim. To that end, service treatment records fail to show any complaints, diagnoses and/or treatment for a cervical spine disability. 

The Board acknowledges that the Veteran has received both VA and private treatment for his back and neck. A December 1988 record showed that his cervical symptoms were mild and intermittent or occasional and minimal. Additional records from 2001 show neck pain with an assessment of neck strain. A July 2001 cervical X-ray noted degenerative disc disease seen at C5-6 and C6-7, with space narrowing and osteophyte formation present. Private medical reports indicate that the Veteran continues to receive treatment for his back and neck problems.

Pursuant to the Board's July 2016 remand, the Veteran was afforded a VA examination for his cervical spine in August 2016. The Veteran reported that his neck pain began in the 1980s, with pain when he turns to the right side. He stated that he takes Aleve for pain. After a review of the Veteran's electronic claims file, the examiner provided a diagnosis of degenerative arthritis of the spine, dated 2001. Upon examination, a cervical X-ray was also performed, which showed no cervical spine fracture or other acute changes. The assessment was moderate to severe diffuse degenerative disc disease, worst at C4-T1, with mild to moderate diffuse spondylosis changes. The examiner opined that the Veteran's cervical spine disability is not directly related to service. The examiner provided the following:

[This] opinion is based on thorough C-file review, review of all available medical records and current peer reviewed medical literature. Considering the evidence, Veteran does have a diagnosis of cervical spine disability, but it is less likely as not incurred in or caused during service. Records show neck pain in 1988, which is over 5 years after service. After 1988, no notes of neck pain until 2001, where DDD is noted. All of these instances are post military service. Therefore, it is assumed that his cervical pain is not related to service and due to aging and post service occupations and entities.

The examiner further opined that it is less likely as not that the Veteran has a current cervical spine disability that was caused by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait. The examiner provided the following:

[This] opinion is based on thorough C-file review, review of all available medical records and current peer reviewed medical literature. Considering the evidence, it is less likely as not that the Veteran has a current cervical spine disability that was caused by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait. Current evidence today does not support a direct causation of his cervical spine condition due to his lumbar spine and/or right foot disabilities, to include as a result of an altered gait. It is assumed that his cervical spine is due to aging and post service occupations and entities.

It was also the opinion of the examiner that it is less likely as not that the Veteran has a current cervical spine disability that was aggravated by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait. The examiner provided the following:

[This] opinion is based on thorough C-file review, review of all available medical records and current peer reviewed medical literature. Considering the evidence, it is less likely as not that the Veteran has a current cervical spine disability that was aggravated beyond the natural progression by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait. Current evidence today does not support a direct causation or aggravation of his cervical spine condition due to his lumbar spine and/or right foot disabilities, to include as a result of an altered gait. It is assumed that his cervical spine is due to aging and post service occupations and entities.

As an initial matter, the Board notes that there is no evidence showing that the Veteran's arthritis of the cervical spine was compensably disabling within one year of separation from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). Although the Veteran reports having experienced neck pain soon after discharge from service, there are no reports of neck pain until 1988, where it was noted that any cervical symptoms were mild and intermittent or occasional and minimal. Additionally, it appears that the earliest date that the Veteran was diagnosed with degenerative arthritis of the spine was in 2001, over 20 years after service. Thus, there is no evidence of a continuity of symptomatology since service, nor is there other showing that the degenerative arthritis is related to service. Walker, 708 F.3d at 1338-40.

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's cervical spine disability was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected disabilities. The Board finds the reasoning of the VA examiner highly probative as he indicated a detailed review of the evidence, provided fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding his cervical spine disability and onset. The August 2016 examiner indicated that the cervical spine disability was not the result of, nor was it aggravated by his service-connected disabilities. Instead, the examiner suggested that the Veteran's cervical spine disability condition could be attributed to the his post-service occupations or be the result of the normal aging process.

In sum, the most probative evidence of record is against showing that the Veteran's cervical spine disability is related to service or his service-connected disabilities. In making this decision the Board notes that the Veteran is competent to report neck problems and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's neck problems started while in service or are secondary to his service-connected disabilities. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's cervical spine disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

Bilateral Knees

The Veteran appeals the denial of entitlement to service connection for a bilateral knee disability. He contends that his bilateral knee disability is secondary to his service-connected disabilities. After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim. To that end, service treatment records fail to show any complaints, diagnoses and/or treatment for a bilateral knee disability. 

The Board acknowledges that the Veteran has received some VA and private treatment for his bilateral knee disability. For instance, in December 2000, the Veteran complained of right knee pain following a fall. A later X-ray from 2001 noted osteoarthritis. In March 2013, the Veteran had a surgical procedure performed on his left knee by a private medical facility. He has received therapy for his knees and uses a brace or cane for support.

Pursuant to the Board's July 2016 remand, the Veteran was afforded a VA examination for his knees in August 2016. The Veteran reported that his knees hurt because of the way he walks due to a history of right foot fusion. He also stated that his left knee gave out on him and that he had arthroscopic chondroplasty on his left knee in March 2013. After a review of the Veteran's electronic claims file, the examiner provided a diagnosis of degenerative arthritis of the right knee, dated 2001. The examiner also provided a diagnosis of osteoarthritis of the left knee s/p chondroplasty with residuals, dated 2013. Upon examination, X-rays of the knees were also performed. Results for the left knee showed no fracture or dislocation, with mild bilateral degenerative joint disease demonstrated. Right knee results also showed no fracture or dislocation, with moderate medial degenerative joint disease shown and confirmatory evidence of osteoarthritis. The examiner opined that the Veteran's bilateral knee disability is not directly related to service. The examiner provided the following:

[This] opinion is based on thorough C-file review, review of all available medical records and current peer reviewed medical literature. Considering the evidence, Veteran does have a diagnosis of bilateral knee disabilities, but it is less likely as not incurred in or caused during service. Current records show no evidence of any persistent or recurrent symptoms of the bilateral knee on his exit exam or following service. Current conditions today are as likely as not the result of aging and/or post service injuries.

The examiner further opined that it is less likely as not that the current right or left knee disabilities were caused by the Veteran's service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait. The examiner provided the following:

[This] opinion is based on thorough C-file review, review of all available medical records and current peer reviewed medical literature. Considering the evidence, it is less likely as not that the Veteran has current right or left knee disabilities that were caused by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait. Current records do not support direct causation of his bilateral knee conditions as the result of his right foot and lumbar conditions. Current bilateral knee condition is a likely the result of aging and/or post service injuries.

It was also the opinion of the examiner that it is less likely as not that the Veteran's current right or left knee disabilities were aggravated beyond the natural progression by the service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait. The examiner provided the following:

[This] opinion is based on thorough C-file review, review of all available medical records and current peer reviewed medical literature. Considering the evidence, it is less likely as not that the Veteran has current right or left knee disabilities that were aggravated beyond the natural progress by his service-connected lumbar spine and/or right foot disabilities, to include as a result of an altered gait. Current records do not support direct causation or aggravation of his bilateral knee conditions as the result of his right foot and lumbar conditions. Current bilateral knee condition is as likely the result of aging and/or post service injuries.

First, the Board notes that there is no evidence showing that the Veteran's bilateral knee arthritis was compensably disabling within one year of separation from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). At his March 2016 hearing, the Veteran testified that he first experienced knee pain in the mid-1990s. Additionally, it appears that the earliest date that the Veteran was diagnosed with arthritis of the right knee was in 2001 and his left knee arthrosis was not documented until 2013 after his surgical procedure. Both of these diagnoses are well over 20 years after the Veteran was discharged from service. Thus, there is no evidence of a continuity of symptomatology since service, nor is there other showing that the arthritis is related to service. Walker, 708 F.3d at 1338-40.

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's bilateral knee disability was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected disabilities. The Board finds the reasoning of the VA examiner highly probative as he indicated a detailed review of the evidence, provided fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding his bilateral knee disability and onset. The August 2016 examiner indicated that the bilateral knee disability was not the result of, nor was it aggravated by his service-connected disabilities. Instead, the examiner suggested that the Veteran's bilateral knee disability could be attributed to post-service injuries or be the result of the normal aging process.

In sum, the most probative evidence of record is against showing that the Veteran's bilateral knee disability is related to service or his service-connected disabilities. In making this decision the Board notes that the Veteran is competent to report knee problems and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's bilateral knee disability is secondary to his service-connected disabilities. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's bilateral knee disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

Right Shoulder

The Veteran appeals the denial of entitlement to service connection for a right shoulder disability. Essentially, he contends that his service-connected right foot disability caused him to fall and injure his right shoulder. 

The Board acknowledges that the Veteran has received treatment for his right shoulder disability. The Veteran's private medical records document that he injured his right shoulder after a fall in 2003 and later had surgery to repair a torn rotator cuff in March 2004.

Pursuant to the Board's July 2016 remand, the Veteran was afforded a VA examination for his shoulder in August 2016. The Veteran reported that he had right shoulder pain in December 2003 after he fell and experienced a rotator cuff tear, with surgery performed in March 2004. He stated that his right shoulder felt better but his range of movement is limited. He indicated that he had surgery performed on his left shoulder in 2015 as well. After a review of the Veteran's electronic claims file, the examiner provided a diagnosis of right AC joint osteoarthrosis, s/p arthroscopic repair, with residuals of arthroscopic or other shoulder surgery, dated 2004. Upon examination, X-rays of the right shoulder were performed. Results showed no acute right shoulder pathology could be identified. Postoperative changes were noted and tendon repair was evident with osteotomy of the distal clavicle. No dislocation or separation was noted and no degenerative joint narrowing or calcific tendinitis was identified. Confirmatory evidence of the Veteran's past rotator cuff tear and AC joint osteoarthrosis was established. The examiner opined that the Veteran's right shoulder disability is not directly related to service. The examiner provided the following:

[This opinion] is based on thorough C-file review, review of all available medical records and current peer reviewed medical literature. Considering the evidence, Veteran does have a right shoulder disability, but it is less likely as not incurred in or caused during service. Records confirm his right shoulder condition over 10 years after his military service, to which he underwent surgery in 2004 for a rotator cuff tear. Records confirm he fell in 2003 sustaining an injury to the right shoulder and with MRI showing evidence of a rotator cuff tear and SC joint OA. Therefore, it is assumed that his right shoulder condition is post service related.

The examiner further opined that it is less likely as not that the Veteran has a current right shoulder disability that was caused by his service-connected right foot disability. According to the examiner, it is at least as likely as not that the Veteran has a current right shoulder disability that was a result of a fall in December 2003. Notably, he provided the following remarks:

[This] opinion is based on thorough C-file review, review of all available medical records and current peer reviewed medical literature. Considering the evidence, it is less likely as not that the Veteran has a current right shoulder disability that was caused by his service-connected right foot disability. However, it is as least as likely as not that the Veteran has a current right shoulder disability was the result of a fall in December 2003. Current records confirm his fall in 2003, which led to his surgery for his right shoulder. However, records do not support a direct causation of his right shoulder condition due to his service-connected right foot disability.

As an initial matter, the Board notes that there is no evidence showing that the Veteran's right shoulder arthritis was compensably disabling within one year of separation from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). The Veteran did not complain of right shoulder pain until his fall in 2003, and has asserted that he fell due to his service-connected right foot disability. Thus, there is no evidence of a continuity of symptomatology since service, nor is there other showing that the arthritis is related to service. Walker, 708 F.3d at 1338-40.

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's right shoulder disability was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected right foot disability. The Board finds the reasoning of the VA examiner highly probative as he indicated a detailed review of the evidence, provided fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding his right shoulder disability and onset. The August 2016 examiner indicated that while the Veteran experienced a fall in 2003 that eventually resulted in a 2004 surgical procedure, his medical records do not support a direct causation of his right shoulder disability to his service-connected right foot disability. 

In sum, the most probative evidence of record is against showing that the Veteran's right shoulder disability is related to service or his service-connected disabilities. In making this decision the Board notes that the Veteran is competent to report the circumstances surrounding his fall and subsequent right shoulder surgery. The Board also acknowledges the lay evidence asserting that the Veteran's right shoulder disability is secondary to his service-connected right foot disability. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's right shoulder disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a right shoulder disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


